         Case 1:19-cv-11488-GHW Document 11 Filed 02/18/20 Page 1 of 6




ROSEN & ASSOCIATES, P.C.
Counsel to John Ioannou
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Paris Gyparakis, Esq.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 RICARDO VELASQUEZ
                                 Plaintiff,
                 v.                                                 Case No. 19–11488 (GHW)

 TWO BIG BOYS, INC., a New York corporation                       ANSWER TO COMPLAINT
 d/b/a POSH BAR & LOUNGE, and JOHN
 IAONNOU, an individual,

                                 Defendants.


                Defendant John Ioannou, incorrectly sued herein as                    “John Iaonnou”

(“Defendant”), through counsel, hereby submits this answer to the complaint dated December 16,

2019 [Doc. No. 1] (the “Complaint”), filed by plaintiff Ricardo Velasquez (“Plaintiff”), and in

support thereof respectfully represents as follows:

                            AS TO JURISDICTION AND PARTIES

                1.      To the extent the allegations in paragraph 1 purport to cite or summarize

publicly filed documents, Defendant respectfully refers the Court to the actual cited documents for

a complete and accurate statement of their contents. To the extent the allegations in paragraph 1

state legal conclusions, no responsive pleading is required. Defendant lacks knowledge sufficient

to form a belief as to the allegation that jurisdiction is proper in this Court, and, except as expressly

admitted, denies the remaining allegations contained in paragraph 1 of the Complaint.

                2.      Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraphs 2 and 3 of the Complaint.
         Case 1:19-cv-11488-GHW Document 11 Filed 02/18/20 Page 2 of 6




               3.      To the extent the allegations in paragraph 4 state legal conclusions, no

responsive pleading is required. Otherwise, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations contained in paragraph 4 of the Complaint.

               4.      Defendant admits that he is an individual and the owner of the real property

where the Subject Facility (as defined in the Complaint) is located, and lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations contained in

paragraph 5 of the Complaint.

               5.      Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 6 of the Complaint.

                                        AS TO COUNT I

               6.      Defendant repeats, re-alleges and incorporates by reference his responses

to paragraphs 1 through 6 of the Complaint as if fully set forth herein.

               7.      To the extent the allegations contained in paragraphs 7 through 11 state

legal conclusions, no responsive pleading is required. Otherwise, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in paragraphs 7

through 11.

               8.      Defendant denies the allegations contained in paragraph 12 of the

Complaint.

               9.      To the extent the allegations in paragraphs 13 through 20 state legal

conclusions, no responsive pleading is required. Otherwise, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations contained in paragraphs 13

through 20 of the Complaint.




                                                 2
         Case 1:19-cv-11488-GHW Document 11 Filed 02/18/20 Page 3 of 6




                                       AS TO COUNT II

               10.    Defendant repeats, re-alleges and incorporates by reference his responses to

paragraphs 1 through 20 of the Complaint as if fully set forth herein.

               11.    To the extent the allegations in paragraphs 21 through 23 state legal

conclusions, no responsive pleading is required. Defendant admits that he is an individual, and,

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in paragraphs 21 through 23 of the Complaint.

                                       AS TO COUNT III

               12.    Defendant repeats, re-alleges and incorporates by reference his responses to

paragraphs 1 through 23 of the Complaint as if fully set forth herein.

               13.    To the extent the allegations in paragraphs 24 through 28 state legal

conclusions, no responsive pleading is required. Defendant admits that he is an individual, and,

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in paragraphs 24 through 28 of the Complaint.

                                       AS TO COUNT IV

               14.    Defendant repeats, re-alleges and incorporates by reference his responses to

paragraphs 1 through 28 of the Complaint as if fully set forth herein.

               15.    To the extent the allegations in paragraphs 29 through 37 state legal

conclusions, no responsive pleading is required. Defendant admits that he is an individual, and,

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in paragraphs 29 through 37 of the Complaint.




                                                 3
         Case 1:19-cv-11488-GHW Document 11 Filed 02/18/20 Page 4 of 6




                           AS TO ATTORNEYS’ FEES AND COSTS

               16.     Defendant repeats, re-alleges and incorporates by reference his responses to

paragraphs 1 through 37 of the Complaint as if fully set forth herein.

               17.     Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraphs 38 and 39 of the Complaint.

                                       AS TO DAMAGES

               18.     Defendant repeats, re-alleges and incorporates by reference his responses to

paragraphs 1 through 39 of the Complaint as if fully set forth herein.

               19.     Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 40 of the Complaint.

                                AS TO INJUNCTIVE RELIEF

               20.     Defendant repeats, re-alleges and incorporates by reference his responses to

paragraphs 1 through 40 of the Complaint as if fully set forth herein.

               21.     To the extent the allegations in paragraph 41 state legal conclusions, no

responsive pleading is required. Otherwise, Defendant lacks knowledge or information sufficient

to form a belief as to the truth of the allegations contained in paragraph 41 of the Complaint.

            AS AND FOR DEFENDANT’S FIRST AFFIRMATIVE DEFENSE

               22.     Plaintiff’s claims and each purported cause of action contained in the

Complaint fail to state a claim upon which relief may be granted.

           AS AND FOR DEFENDANT’S SECOND AFFIRMATIVE DEFENSE

               23.     Plaintiff’s claims are barred because of lack of personal jurisdiction over

Defendant in this Court.




                                                 4
           Case 1:19-cv-11488-GHW Document 11 Filed 02/18/20 Page 5 of 6




               AS AND FOR DEFENDANT’S THIRD AFFIRMATIVE DEFENSE

                 24.    Plaintiff’s claims are barred in whole or in part because Plaintiff lacks

standing to assert the claims contained in the Complaint.

            AS AND FOR DEFENDANT’S FOURTH AFFIRMATIVE DEFENSE

                 25.    Plaintiff’s claims are barred in whole or in part by the applicable statute of

limitations.

               AS AND FOR DEFENDANT’S FIFTH AFFIRMATIVE DEFENSE

                 26.    Plaintiff’s claims are barred in whole or in part due to insufficiency of

process.

               AS AND FOR DEFENDANT’S SIXTH AFFIRMATIVE DEFENSE

                 27.    Plaintiff’s claims are barred in whole or in part due to insufficiency of

service of process.

           AS AND FOR DEFENDANT’S SEVENTH AFFIRMATIVE DEFENSE

                 28.    Plaintiff’s claims must be dismissed based upon documentary evidence or

lack thereof.

            AS AND FOR DEFENDANT’S EIGHTH AFFIRMATIVE DEFENSE

                 29.    Plaintiff’s claims are barred by the doctrine of waiver.

               AS AND FOR DEFENDANT’S NINTH AFFIRMATIVE DEFENSE

                 30.    Plaintiff’s claims are barred in whole or in part by the doctrine of res

judicata and/or collateral estoppel.

               AS AND FOR DEFENDANT’S TENTH AFFIRMATIVE DEFENSE

                 31.    Plaintiff’s claims are barred in whole or in part due to the doctrine of laches

and/or unclean hands.



                                                  5
        Case 1:19-cv-11488-GHW Document 11 Filed 02/18/20 Page 6 of 6




                                RESERVATION OF RIGHTS

              32.    Defendant reserves the right to assert additional affirmative defenses as may

become known to Defendant during the course of disclosure and discovery.

              WHEREFORE, Defendant respectfully requests that this Court enter an order:

              (i) dismissing the subject Complaint; and

              (ii) granting such other and further relief as this Court deems just and proper.

Dated: New York, New York
       February 18, 2020

                                                    ROSEN & ASSOCIATES, P.C.
                                                    Counsel to John Ioannou

                                                    By:
                                                             Paris Gyparakis
                                                    747 Third Avenue
                                                    New York, NY 10017-2803
                                                    (212) 223-1100




                                                6
